                   Case 20-12024-LSS             Doc 365        Filed 10/23/20          Page 1 of 4




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

                                                                            )
    In re:                                                                  )     Chapter 11
                                                                            )
     SHILOH INDUSTRIES, INC., et al.,1                                      )     Case No. 20-12024 (LSS)

                                                                            )
                             Debtors.                                       )     (Joint Administered)
                                                                            )

                                          AFFIDAVIT OF SERVICE

       I, Andrew G. Vignali, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On October 20, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served by the method set forth on the Fee Application Service
List attached hereto as Exhibit A:

      •      Combined Monthly Fee Application of Prime Clerk LLC, Administrative Advisor to the
             Debtors, for Compensation for Services and Reimbursement of Expenses for the Period
             from August 30, 2020 through September 30, 2020 [Docket No. 290]




                                [Remainder of Page Intentionally Left Blank]




1
         The Debtors are the following nineteen entities (the last four digits of their respective taxpayer identification
numbers, if any, follow in parentheses): Shiloh Industries, Inc. (7683), Greenfield Die & Manufacturing Corp. (8114),
Jefferson Blanking Inc. (7850), Shiloh Automotive, Inc. (1339), Shiloh Corporation (5101), Shiloh Industries, Inc.
Dickson Manufacturing Division (5835), Shiloh Holdings International, Inc. (1446), C & H Design Company (9432),
Liverpool Coil Processing, Incorporated (0571), Medina Blanking, Inc. (0707), The Sectional Die Company (3562),
VCS Properties, LLC (1094), Shiloh Die Cast LLC (5814), Shiloh Manufacturing Holdings LLC (0853), FMS
Magnum Holdings LLC (6471), Sectional Stamping, Inc. (8967), Albany-Chicago Company LLC (4687), Shiloh Die
Cast Midwest LLC (4114), and Shiloh Manufacturing LLC (1628). The noticing address of each of the Debtors in
these chapter 11 cases is 880 Steel Drive, Valley City, Ohio 44280.
             Case 20-12024-LSS        Doc 365     Filed 10/23/20   Page 2 of 4




Dated: October 23, 2020
                                                                     /s/ Andrew G. Vignali
                                                                     Andrew G. Vignali
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on October 23, 2020, by Andrew G. Vignali,
proved to me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ Liz Santodomingo
Notary Public, State of New York
No. 01SA6301250
Qualified in New York County
Commission Expires April 14, 2022




                                              2                                    SRF 47278
Case 20-12024-LSS   Doc 365   Filed 10/23/20   Page 3 of 4




                      Exhibit A
                                                                     Case 20-12024-LSS             Doc 365                 Filed 10/23/20          Page 4 of 4
                                                                                                            Exhibit A
                                                                                                    Fee Application Service List
                                                                                                     Served as set forth below

                   DESCRIPTION                                         NAME                                                     ADDRESS                                                 EMAIL              METHOD OF SERVICE
                                                                                         Attn: Ann Marite Uetz, John A. Simon
Counsel to Official Committee of Unsecured                                               500 Woodward Avenue, Suite 2700                                                       auetz@foley.com
Creditors                                          FOLEY & LARDNER LLP                   Detroit MI 48226-3489                                                                 jsimon@foley.com         Email
                                                                                         Attn: Erika L. Morabito, Brittany J. Nelson
Counsel to Official Committee of Unsecured                                               3000 K Street, N.W., Suite 600                                                        emorabito@foley.com
Creditors                                          FOLEY & LARDNER LLP                   Washington DC 20007-5109                                                              bnelson@foley.com        Email
                                                                                         Attn: Thomas M. Wearsch, T. Daniel Reynolds, & Jonathan Noble Edel
                                                                                         North Point                                                                           Twearsch@Jonesday.Com
Counsel To The Debtors And Debtors In                                                    901 Lakeside Avenue                                                                   Tdreynolds@Jonesday.Com
Possession                                         Jones Day                             Cleveland OH 44114                                                                    Jedel@Jonesday.Com      Email
                                                                                         Attn: Timothy W. Hoffmann
Counsel To The Debtors And Debtors In                                                    77 West Wacker
Possession                                         Jones Day                             Chicago IL 60601                                                                      Thoffmann@Jonesday.Com Email

                                                                                         Attn: Eric J. Monzo, Brya M. Keilson, Jason S. Levin                                  emonzo@morrisjames.com
Counsel to Official Committee of Unsecured                                               500 Delaware Avenue, Suite 1500                                                       bkeilson@morrisjames.com
Creditors                                          MORRIS JAMES LLP                      Wilmington DE 19801                                                                   jlevin@morrisjames.com   Email
                                                                                         Attn: Timothy Jay Fox, Jr.
                                                                                         844 King Street Suite 2207
                                                                                         Lockbox 35
Office Of The United States Trustee (Region 3)     Office Of The United States Trustee   Wilmington DE 19801                                                                   timothy.fox@usdoj.gov    First Class Mail and Email

                                                                                         Attn: Daniel J. Defranceschi, Paul N. Heath, Zachary I. Shapiro, & David T. Queroli   Defranceschi@Rlf.Com
                                                                                         One Rodney Square                                                                     Heath@Rlf.Com
Counsel To The Debtors And Debtors In                                                    920 N. King Street                                                                    Shapiro@Rlf.Com
Possession                                         Richards, Layton & Finger, P.A.       Wilmington DE 19801                                                                   Queroli@Rlf.Com          Email
                                                                                         Attn: President Or General Counsel
                                                                                         880 Steel Drive
Debtors                                            Shiloh Industries, Inc.               Valley City OH 44280                                                                                           First Class Mail




          In re: Shiloh Industries, Inc., et al.
          Case No. 20-12024 (LSS)                                                                            Page 1 of 1
